Offense, burglary; penalty, two years for Bizzell and three years for Davis in the penitentiary.
In January, 1930, witness Stamps lost a quantity of meat, including four hams and some sausage. Two of these hams were shown to have been brought by appellants to the home of George Davis, father of appellant Cecil Davis. They were recovered and identified by two witnesses. This meat was stored in a building near the home of witness Stamps. It was missed and a chain of human tracks appeared in the snow out to the public road. From thence a car was trailed to the home of appellant Bizzell nearby. The car appeared to have a tire with a Goodyear tread on one side and a Goodrich tread on the other. Appellants were shown to have brought the meat to the home of Davis in a Chevrolet car whose tires fitted this description. One of the appellants claimed to have purchased this meat from an unknown party. The circumstances are claimed to be insufficient to support the verdict of the jury. Considering the record as a whole, the substance of which briefly appears above, we regard the evidence as sufficient and no other question being presented for review, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 125